UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of Common Stock, $.0001 par value, outstanding as April 30, 2012, was 8,097,017. TABLE OF CONTENTS INTERNATIONAL MONETARY SYSTEMS, LTD. PageNo. PartI. FINANCIAL INFORMATION Item1- Financial Statements March 31, 2012 Consolidated Balance Sheets –March 31, 2012 (Unaudited) and December 31, 2011 3 Unaudited Consolidated Statements of Operations – ThreeMonths Ended March 31, 2012 and 2011 4 Unaudited Consolidated Statements of Cash Flows –Three Months Ended March 31, 2012 and 2011 5 Unaudited Notes to Consolidated Financial Statements 6 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3- Quantitative and Qualitative Disclosures about Market Risk 11 Item4- Controls and Procedures 11 PartII. Other Information 11 Item 1 Legal Proceedings 11 Item1A- Risk Factors 11 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults on Upon Senior Securities 12 Item4- Specialized Matters 12 Item5 - Other Information 12 Item6- Exhibits 12 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS March 31 ,2012 December 31, 2011 (UNAUDITED) ASSETS Current assets Cash $ $ Restricted cash - Marketable securities Accounts receivable, net Earned trade account Prepaid expenses Total current assets Other assets Property and equipment, net Membership lists and other intangibles, net Goodwill Assets held for investment Total non-current assets Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Credit lines, short term notes, and current portion of long term debt Current portion of notes payable to related parties, including short term note Common stock subject to guarantee Total current liabilities Long-term liabilities Long term debt, net of current portion Notes payablerelated parties, net of current portion Deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.0001 par value, 20,000,000 authorized, 0 outstanding - - Common stock, $.0001 par value 280,000,000 authorized, and 8,097,017 issued and outstanding at both March 31, 2012 and December 31, 2011 Paid in capital Treasury stock, 519,507 and 172,703 shares respectively ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenue $ $ Operating expenses Employee costs Selling, general and administrative Depreciation and amortization Total operating expenses Income (loss) from operations ) Other income (expense) Interest income Interest expense ) ) Total other income (expense) ) ) Loss before income taxes ) ) Income taxbenefit Net loss ) ) Components of comprehensive income (loss): Foreign currency translation adjustment ) Unrealized gain on available for sale securities Comprehensive loss $ ) $ ) Net loss per common share –basic $ ) $ ) dilutive $ ) $ ) Weighted average common shares outstanding – basic dilutive 8,097,017 See accompanying notes to consolidated financial statements. 4 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Bad debt expense Changes in assets and liabilities Accounts receivable Earned trade account ) Prepaid expenses Accounts payable and accrued expenses ) ) Deferred tax liability ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: (Increase) decrease in restricted cash ) Capital expenditures ) ) (Increase) in marketable securities ) ) (Increase) in cash surrender value ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Payments on credit lines ) ) Payments on notes payable and convertible notes payable ) ) Purchase of treasury stock ) ) Net cash used in financing activities ) ) Foreign currency translation adjustment ) Net decrease in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest $ $ Cash paid for income taxes $ $ SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Unrealized net gain (loss) on marketable securities $ $ Notes issued for acquisition of assets $ - $ Notes issued for treasury stock $ $ - Release of common stock guarantees $ $ Trade dollars exchanged for: Capital expenditures $ $ Prepaid expenses paid $ $ See accompanying notes to consolidated financial statements. 5 INTERNATIONAL MONETARY SYSTEMS, LTD. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2012 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2012, are not necessarily indicative of the results that may be expected for the year ended December 31, 2012. The Company's 10-K for the year ended December 31, 2011, filed on March 9, 2012, should be read in conjunction with this report. Principles of Consolidation The consolidated financial statements for 2012 and 2011 include the accounts of the International Monetary Systems, Ltd. (“IMS” or “the Company”) and its wholly owned subsidiaries Continental Trade Exchange, Ltd., National Trade Association, Inc., INLM CN Inc. and INLM Holdings, Inc. Significant intercompany accounts and transactions have been eliminated in consolidation. Revenue Sources and Cost of Revenue The Company and its subsidiaries earn revenues in both traditional cash dollars and in IMS trade dollars. Cash income is earned through fees assessed when a member joins, transaction fees generated when clients earn or spend their trade dollars, annual and monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. Occasionally, the Company sells IMS trade dollars for US dollars. The cash received in these sales is included in gross revenue and the carrying value of the trade dollars up to the value of the cash received is netted against revenue, with any excess cost included in selling, general and administrative expenses. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. Recent Accounting Pronouncements Management does not anticipate that the recently issued but not yet effective accounting pronouncements will materially impact the Company’s financial condition. 6 NOTE 2 - CASH For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with an original maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. As of March 31, 2012, the Company has cash in excess of FDIC insurance of $364,195. No losses have been incurred related to this credit risk exposure. NOTE 3 – DEBT Stock Repurchase Financing In January, 2012, in exchange for 143,129 shares of the Company’s common stock, the Company paid $58,115 and issued a note payable to an individual for $256,769. The note is payable in monthly installments of $6,268, including interest at 8%. In February, 2012, in exchange for 60,000 shares of the Company’s common stock, the Company issued a note payable to a director of the Company for $132,000. The note is payable in monthly installments of $5,850, including interest at 6%. Other Debt Transaction In January, 2012, the Company issued a note payable to a private individual which combined several notes with outstanding balances of $457,364 and added $200,000 in borrowings. The new note is payable in monthly installments of $30,334, including interest at 10%. The Company’s indebtedness as of March 31, 2012, includes the following: Lines of credit payable to financial institutions, due in 2012 $ Convertible notes payable to related parties, mature in 2012 and 2013 Non-convertible notes payable to related parties, maturing in 2012 and 2013 Notes payable to third parties, $396,318 due in 2012 Convertible notes payable, fixed conversion terms, $324,389 matures in 2012 Total indebtedness Less current maturities, including credit lines and short term debt Long term debt, net of current maturities $ Additionally, the Company has letters of credit with various financial institutions with unused borrowing capacity totaling approximately $500,000 as of March 31, 2012, which may be drawn as needed. A financial institution has issued a $75,000 standby letter of credit to a landlord in lieu of a security deposit. Common Shares Subject to Guarantees As part of various prior acquisition agreements which included stock consideration by the Company, the Company guaranteed the stock price of the stock consideration based on the fair market value of the stock at the time of the applicable acquisition agreements.Accordingly, the guaranteed values of the shares are recorded as a liability on the accompanying financial statements. The Company’s obligation under common stock price guarantees as of March 31, 2012 totaled $105,000, all of which is current based on the scheduled redemption allowances as provided for in the underlying agreements. NOTE 4 – EQUITY Common Stock Guarantee Repurchase In the first quarter of 2012, IMS repurchased 5,000 shares of common stock at $3.00 per share, thereby releasing a total of $15,000 of common stock guarantee. In the first quarter of 2012, IMS repurchased 66,333 shares of common stock at $4.50 per share, thereby releasing $298,500 of common stock guarantee. This constituted the final payments for this particular guarantee. Satisfaction of this repayment obligation also completed the Company’s use of the restricted cash account. 7 Share Buyback Program In accordance with a stock buyback plan originally approved by the board of directors in 2005 and updated several times between 2009 and 2011, the Company made the following purchases during the first quarter of 2012: 72,344 shares at a cost of $218,381 in open market transactions 143,129 shares at a cost of $314,884 in a private transaction from an unrelated party 60,000 shares at a cost of $132,000 in a private transaction from adirector of the Company Stock Options The Company adopted an incentive stock option plan under which certain officers, key employees, or prospective employees may purchase shares of the Company's stock at an established exercise price, which shall not be less than the fair market value at the time the option is granted. Final exercise date is any time prior to the five-year anniversary of the first exercise date. There are no options outstanding at March 31, 2012. Stock Warrants No warrants were issued in the current period. There are no warrants outstanding as of March 31, 2012. NOTE 5– INCOME TAXES The difference between the combined Federal and state statutory rate and the effective rate for the three months ended March 31, 2012 relates to the difference in timing of deduction for certain expenses, primarily bad debts, amortization of acquired membership lists, and depreciation of property and equipment. NOTE 6 – CONTINGENT LIABILITIES In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating.There are currently no open litigation matters which the Company feels will result in amaterial loss. NOTE 7– SUBSEQUENT EVENTS In April, 2012, the Company issued a $100,000 note payable to a private party. The terms of the note call for quarterly interest payments at 10% for two years, after which the note is payable in 24 monthly installments of $4,614, including interest at 10%. From April 1 through April 30, 2012, the Company repurchased 33,600 shares at a cost of $87,372 in accordance with the stock repurchase plan described above. On May 1, 2012, the Company issued a $460,000 note payable to a private party in exchange for the repurchase of 200,000 shares at $1.80 per share and repayment of an additional advance of $100,000. The note is payable in 36 monthly installments of $13,994, including interest at 6%. 8 INTERNATIONAL MONETARY SYSTEMS, LTD. ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to current and historical information, this Quarterly Report on Form 10-Q contains forward-looking statements. These statements relate to our future operations, prospects, potential products, services, developments, business strategies or our future financial performance.These statements can generally be identified by the use of terms such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “future,” “intend,” “may,” “plan,” “potential,” “predict,” “seek,” “should,” “target,” “will” or the negative of these terms or other similar expressions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual events or results may differ materially.We undertake no obligation to update or revise publicly any forward-looking statement after the date of this report, whether as a result of new information, future events or otherwise. RESULTS OF OPERATIONS HIGHLIGHTS Operations Revenue increased 9.7% in the first quarter of 2012 compared to the first quarter of 2011. Cash provided by operations was $149,307 in the first quarter of 2012 compared to cash provided by operations of $94,832 in the first three months of 2011. The Company completed the sale of its first franchise territory during the quarter. It is not expected to have a material affect on the Company’s results of operations for the next twelve months. Return to Shareholders During the quarter ended March 31, 2012, 346,804 shares of the Company’s stock have been repurchased under the Company’s stock buyback plan and stock buyback guarantees. CURRENT QUARTER During the quarter ended March 31, 2012 International Monetary Systems (“IMS” or “the Company”) generated revenues of $3,266,779, an increase of $287,934 or 9.7%, compared to the first quarter of 2011. This is the result of a 9.5% increase in transactions processed, attributable in part to our 2011 acquisitions. Operating expenses in the quarter were $3,254,606 an increase of $ 53,426 or 1.7% compared to the first quarter of 2011. This increase is primarily due to increased employee costs, including staff costs in offices acquired in 2011, higher variable compensation tied to higher revenue, and expansion of the Company’s tele-selling staff. The Company generated operating income of $12,173 for the first quarter, compared to an operating loss of $(222,336) in the first quarter of 2011.After adjusting for interest and income taxes, the net loss for the quarter narrowed from $(184,555) in the first quarter of 2011 to $(44,883) in the first quarter of 2012.Interest expense has increased as the Company services the increased debt load taken on strategically to fund the stock buyback program expanded in 2011. EBITDA for the quarters ended March 31, 2012 and 2011 were as follows: Adjustments to Reconcile GAAP Net Income to EBITDA Net (loss) $ ) $ ) Interest expense Income tax expense (benefit) ) ) Depreciation and amortization EBITDA $ $ 9 LIQUIDITY, SOURCES OF CAPITAL AND LINES OF CREDIT On March 31, 2012, there was a working capital deficit of $128,850, which is common at this juncture in the Company’s fiscal year.However, it is expected that most, if not all, of $410,000 of notes maturing in 2012, which contain a balloon payment at maturity, can be successfully renewed and/or refinanced under favorable terms, which may allow for a systematic, monthly repayment. We believe that current cash needs can be met with the current cash balance and from working capital generated over the next 12 months. Additionally, the Company has letters of credit with various financial institutions with unused borrowing capacity totaling approximately $500,000, which may be drawn as needed. CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. These estimates and assumptions are affected by management's applications of accounting policies. Critical accounting policies for IMS include the following: REVENUE SOURCES AND REVENUE RECOGNITION The Company and its subsidiaries earn revenue in both traditional cash dollars and in IMS trade dollars. Cash income is earned through fees assessed when a member joins, annual membership fees, transaction fees generated when clients earn or spend their trade dollars, monthly maintenance fees, finance charges on delinquent accounts receivable, and event fees. Trade revenue is similarly generated through initial membership fees, monthly maintenance fees, transaction fees and event fees. Occasionally the Company will accept a favorable trade ratio in lieu of a cash fee. The Company uses earned trade dollars to purchase various goods and services required in its operations. All barter transactions are reported at the estimated fair value of the products or services received. Revenues are recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collectability is reasonably assured. Transaction fees are recognized upon receipt of transactional information accumulated by our systems or reported by our clients. Membership fees, monthly maintenance fees, finance charges, and other fees are billed monthly to members' accounts, and are recognized in the month the revenue is earned. RECEIVABLES AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable are stated at face value, net of the allowance for bad debts. Finance charges on receivables are calculated using the simple interest method on the amount outstanding. The allowance for bad debts is maintained at a level that is management's best estimate of probable bad debts incurred as of the balance sheet date. Management's determination of the adequacy of the allowance is based on an evaluation of the accounts receivable, past collection experience, current economic conditions, volume, growth and composition of the accounts receivable, and other relevant factors. Actual results may differ from these estimates. The allowance is increased by provisions for bad debts charged against income and decreased by accounts written off as uncollectable. GOODWILL AND MEMBERSHIP LISTS Goodwill and membership lists are stated at cost and arise when IMS acquires another company or the assets of another trade exchange. Membership lists are amortized over the estimated life of ten years. In 2002 the Company adopted FASB ASC 350, which requires that goodwill and intangible assets be tested at least annually for impairment, or when facts and circumstances indicate an impairment is probable. It is the Company’s policy to test impairment at the end of each year. Therefore, no impairment of goodwill or membership lists was recorded in the first three months of 2012. INCOME TAXES The Company accounts for income taxes in accordance with FASB ASC 740. Under ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 10 RECENT ACCOUNTING PRONOUNCEMENTS Management does not anticipate that any recently issued, but not yet effective, accounting pronouncements will materially impact the Company’s financial condition. OFF BALANCE SHEET ARRANGEMENTS We do not have any off balance sheet arrangements or other relationships with unconsolidated entities. ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Smaller Reporting Companies. ITEM 4 CONTROLS AND PROCEDURES Members of our management, including John E Strabley, our Chief Executive Officer, and David A. Powell, our Chief Financial Officer, have evaluated the effectiveness of our disclosure controls and procedures, as of March 31, 2012, the end of the period covered by this report. Based upon that evaluation, Mr. Strabley and Mr. Powell concluded that our disclosure controls and procedures are effective. INTERNAL CONTROL OVER FINANCIAL REPORTING The management of International Monetary Systems, Ltd. (the “Company”) is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Management conducted an evaluation of the effectiveness of the internal controls over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of March 31, 2012. Based on management’s assessment and those criteria, management believes that the internal controls over financial reporting, including disclosure controls and procedures, as of March 31, 2012, were effective. Changes in Internal Controls In our Annual Report filed on March 9, 2012, we reported that management believed that the internal control over financial reporting as of December 31, 2011, was effective with regards to controls over financial reporting. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the current quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1 Legal Proceedings In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. There are currently no open litigation matters which the Company feels will result in amaterial loss. Item 1A Risk Factors Not applicable for Smaller Reporting Companies. 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds There were no unregistered sales of equity securities. Repurchases were as follows: Maximum Number of Shares Total Number Average That May Yet of Shares Price Paid be Purchased Period Purchased Per Share Under the Plans Purchase related stock buyback guarantees January 1 to January 31, 2012 $ February 1 to February 29, 2012 $ March 1 to March 31 ,2012 $ Board Authorized repurchase plan January 1 to January 31, 2012 $ February 1 to February 29, 2012 $ March 1 to March 31 ,2012 $ No maximum Item 3 Defaults Upon Senior Securities None Item 4 Specialized Matters No applicable items for disclosure. Item 5 Other Information None Item 6 Exhibits and Reports on Form 8-K (a)Exhibits 31.1Certification of Chief Executive Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 31.2Certification of Principal Financial and Accounting Officer Pursuant to Rule 13a-14(a) of the Exchange Act. 32.1Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2Certification of Principal Financial and Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) Reports on Form 8-K 12 INTERNATIONAL MONETARY SYSTEMS, LTD. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. International Monetary Systems, Ltd. (Registrant) /s/ John E. Strabley John E. Strabley, Chief Executive Officer (Principal Executive Officer) May 2, 2012 /s/ David A. Powell David A. Powell, Chief Financial Officer (Principal Accounting and Financial Officer) May 2, 2012 13
